Citation Nr: 1012457	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  09-00 191A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a left ear 
disability manifested by bleeding of the left ear.  

2.  Entitlement to service connection for numbness in the 
hands, to include as due to undiagnosed illness.  

3.  Entitlement to an initial rating in excess of 10 percent 
for a right knee disability.  


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2004 to April 
2006, with additional service in the Army National Guard and 
the Army Reserve, to include periods of active duty for 
training (ADT) from August 1982 to February 1983 and from 
June 1989 to October 1989.  The Veteran's active duty 
service included service in the Southwest Asia theater of 
operations during the Persian Gulf War.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York in which the RO, in pertinent part, 
denied service connection for numbness in the bilateral 
hands and a left ear condition and granted service 
connection and assigned an initial noncompensable (0 
percent) rating for degenerative joint disease of the right 
knee, effective April 11, 2006.  

Because the Veteran has disagreed with the initial rating 
assigned following the grant of service connection for his 
right knee disability, the Board has characterized this 
issue on appeal in light of Fenderson v. West, 12 Vet. App. 
119, 126 (1999) (distinguishing initial rating claims from 
claims for increased ratings for already service-connected 
disability).

In a November 2008 rating decision, the RO granted an 
increased, 10 percent, rating for degenerative joint disease 
of the right knee, effective April 11, 2006.  Despite the 
higher initial rating established for the right knee 
disability, the Veteran has not been awarded the highest 
possible rating.  As a result, he is presumed to be seeking 
the maximum possible benefit and his claim remains in 
appellate status.  A.B. v. Brown, 6 Vet. App. 35 (1993).

The Board notes that the January 2009 substantive appeal was 
not submitted within 60 days of issuance of the November 
2008 statement of the case (SOC), or one year of the June 
2007 rating decision, as required by 38 C.F.R. § 20.302(b).  
The RO did, however, address the claims listed on the title 
page in a July 2009 supplemental statement of the case 
(SSOC) and included these claims in the August 2009 VA Form 
8 (Certification of Appeal).  The United States Court of 
Appeals for Veterans Claims (Court) has held that the filing 
of a substantive appeal is not a jurisdictional requirement, 
that the filing of a timely substantive appeal may be 
waived, and that, where the RO takes actions to indicate 
that such filing has been waived (for instance by certifying 
the appeal), the Board has jurisdiction to decide the 
appeal.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009); 
Gonzalez-Morales v. Principi, 16 Vet. App. 556, 557-58 
(2003).  In this case, there is no evidence that the RO 
closed the appeal and the RO certified the appeal to the 
Board.  Accordingly, the filing of a timely substantive 
appeal is waived.

The Board further notes that, while, as noted above, the 
Veteran served in the Southwest Asia theater of operations 
during the Persian Gulf War, and his claim for service 
connection for numbness in the hands is being remanded, in 
part, to consider the claim for numbness as a manifestation 
of an undiagnosed illness incurred in the Persian Gulf, the 
Veteran does not contend, nor does the record reflect, that 
his claimed left ear disability, manifested by bleeding, is 
due to undiagnosed illness.  Accordingly, the Board will, as 
the RO has done, limit its adjudication of the claim for 
service connection for a left ear disability to the claim 
for direct service connection.  

The Board also notes that, subsequent to the issuance of the 
July 2009 SSOC, additional evidence was associated with the 
claims file.  This evidence includes lay statements in 
support of the claim for service connection for numbness in 
the hands, service records in support of the Veteran's 
assertion that he was exposed to loud noise from helicopters 
and an explosion during service, in support of his claim for 
a left ear condition, and a statement from the County of 
Rockland Veterans Service Agency that the in-service noise 
exposure caused the claimed left ear disability.  The Board 
notes that the Veteran is competent to report noise exposure 
during service.  See, e.g., Grottveit v. Brown, 5 Vet. App. 
91, 93 (1991).  His description of in-service noise exposure 
was previously of record and considered by the RO.  As will 
be discussed below, the claim for service connection for a 
left ear disability is being denied because there is no 
medical evidence of a current disability manifested by 
bleeding of the left ear.  As the records submitted 
subsequent to issuance of the July 2009 SSOC do not provide 
competent medical evidence of a current disability, these 
records are not pertinent to the claim for service 
connection herein decided.  Thus, while the Veteran has not 
waived RO consideration of the evidence received since the 
most recent SSOC, a remand for such consideration is 
unnecessary.  See 38 C.F.R. § 20.1304 (2009).

The issues of entitlement to service connection for numbness 
in the hands, to include as due to undiagnosed illness, and 
entitlement to an initial rating in excess of 10 percent for 
a right knee disability are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  There is no competent and persuasive evidence that the 
Veteran has a current left ear disability manifested by 
bleeding of the left ear.  


CONCLUSION OF LAW

A left ear disability manifested by bleeding of the left ear 
was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Court have been 
fulfilled.  In this case, the Veteran's claim for service 
connection for a left ear disability was received in 
February 2007.  Thereafter, he was notified of the general 
provisions of the VCAA by the RO in correspondence dated in 
March 2007.  This letter notified the Veteran of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing his claim, identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and provided other pertinent information 
regarding the VCAA.  Thereafter, the claim was reviewed and 
the June 2007 rating decision was issued.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 
Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 
Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 
(2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 
(Fed. Cir. 2007).

The Board notes that the Court, in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), found that the VCAA notice 
requirements applied to all elements of a claim. Notice as 
to this matter was provided in March 2007.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  
His service treatment records and VA and private treatment 
records have been obtained and associated with his claims 
file.  The Veteran was also provided with a VA audiological 
examination to assess the current nature and etiology of his 
claimed disability.

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not been requested or obtained.  
The Veteran has been notified of the evidence and 
information necessary to substantiate his claim, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claim.

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  As a general matter, service connection 
for a disability on the basis of the merits of such claim is 
focused upon (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) 
a relationship or nexus between the current disability and 
any injury or disease during service.  See Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992). 

Active duty includes any period of active duty for training 
(ADT) during which the individual concerned was disabled 
from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty training (INADT) 
during which the individual concerned was disabled from an 
injury incurred or aggravated in line of duty.  38 C.F.R. § 
3.6 (2009)

Accordingly, service connection may be granted for 
disability resulting from disease or injury incurred in, or 
aggravated, while performing ADT or from injury incurred or 
aggravated while performing INADT.  See 38 U.S.C.A. §§ 
101(24), 106, 1110 (West 2002).  

Factual Background and Analysis

Service treatment records, including periods of ADT, as well 
as the period of active service from May 2004 to April 2006, 
are negative for complaints regarding or treatment for a 
left ear disability, to include bleeding from the ear.  

In correspondence dated in February 2007, the Director of 
the County of Rockland Veterans Service Agency reported that 
the Veteran's left ear bled, and that this began 
approximately two months after he returned to the United 
States from Iraq.  

On VA audiological examination in March 2007, the Veteran 
described occasional bleeding in his left ear canal.  He 
described in-service noise exposure, including aircraft 
engine noise, primarily from Black Hawk helicopters, and 
acoustic trauma from improvised explosive devices (IEDs), 
mortars, tanks, canons, machine guns, and one particular 
incident where a suicide bomber detonated a truck full of 
explosives on base.  He denied otorrhea.  Otoscopic 
examination revealed ear canals clear of excessive cerumen, 
with intact tympanic membranes.  The examiner opined that it 
was at least as likely as not that the Veteran's bilateral 
hearing loss and bilateral tinnitus were caused by military 
noise exposure and acoustic trauma.  [The Board notes that 
service connection for bilateral sensorineural hearing loss 
and tinnitus was granted in the June 2007 rating decision.]  

In April 2007, the RO requested a VA examination addendum 
regarding the claimed left ear disability.  The request 
noted that the audiological examination referred to a 
lesion.  [In this regard, the Board notes that the March 
2007 VA examination report indicated that bone conduction 
was in agreement with air conduction testing and consistent 
with grossly normal middle ear function and cochlear site of 
lesion.]  The RO requested a full examination to diagnose 
any injury or disease causing the bleeding.  

In April 2007, the audiologist who had examined the Veteran 
in March 2007 provided an opinion clarifying the examination 
results regarding the complaint of bleeding from the left 
ear.  The audiologist noted that otoscopic examination of 
the ear canals and tympanic membranes revealed normal ear 
canals and intact tympanic membranes, there were no lesions 
noted in the ear canals, and there was no evidence of 
infection.  He clarified that the reference to a lesion in 
the VA examination report was referring to the type of 
hearing loss, adding that "cochlear site of lesion" refers 
to damage to the cochlea, as is typical of sensorineural 
hearing loss.  He concluded by stating that, while bleeding 
in the ear canals is typical of ruptured tympanic membranes, 
this was not the case with the Veteran's examination.  
Rather, ear canals were normal with no lesions or bleeding 
noted.  The audiologist added that he found no mention of 
blood in the ear canals in the military medical records, and 
that the most common cause of bleeding in the ear canals is 
soft tissue injury which heals spontaneously.  He stated 
that no evidence of disease or injury could be found on 
examination.  

In his November 2007 notice of disagreement, the Veteran 
asserted that, during his VA examination, his ear started 
bleeding and the physician treated it with medication on a 
Q-tip.   

Despite the Veteran's assertion that he has a left ear 
disability, manifested by bleeding of the ear, related to 
service, there is no medical evidence of a current left ear 
disability other than hearing loss and tinnitus.  

The Board acknowledges that the Veteran is competent to 
report symptoms, such as bleeding from the ear.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  However, complaints 
of left ear bleeding, alone, without a diagnosed or 
identifiable underlying malady or condition of the left ear 
do not constitute a disability for which service connection 
can be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999), vacated in part and remanded on other 
grounds sub. nom. Sanchez-Benitez v. Principi, 239 F. 3d 
1356 (Fed. Cir. 2001); see Evans v. West, 12 Vet. App. 22 
(1998).  In this case, no diagnoses other than hearing loss 
and tinnitus was rendered on VA examination in March 2007 
and, in his April 2007 addendum, the VA examiner 
specifically stated that no injury or disease could be found 
on examination.  Moreover, while the Veteran has reported 
that he was treated for bleeding from the left ear during VA 
examination, there is simply no documentation of such in the 
VA examination reports.  

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in disability.  See 38 U.S.C.A. §§ 
1110, 1131.  Thus, where, as here, competent and persuasive 
medical evidence does not establish a current disability 
upon which to predicate a grant of service connection, there 
can be no valid claim for service connection.  See Gilpin v. 
West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  In the instant case, the claim 
for service connection for a left ear disability, manifested 
by bleeding of the ear, must be denied, because the first 
essential criterion for a grant of service connection, 
evidence of a current disability upon which to predicate a 
grant of service connection, has not been met.   

In addition to the medical evidence, the Board has 
considered the assertions that the Veteran has advanced in 
connection with the appeal.  The Board does not doubt the 
sincerity of the Veteran's belief that he has a current left 
ear disability, manifested by bleeding, related to service.  
However, questions of medical diagnosis and causation are 
within the province of medical professionals. Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is a 
layperson without the appropriate medical training or 
expertise, he is not competent to render probative (i.e., 
persuasive) opinions on these medical matters.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring 
medical knowledge").  Consequently, the lay assertions as to 
the nature or etiology of the claimed disability have no 
probative value.

For all the foregoing reasons, the claim for service 
connection must be denied.  In arriving at the decision to 
deny the claim, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

Entitlement to service connection for a left ear disability 
manifested by bleeding of the left ear is denied.  


REMAND

The Board's review of the claims file reveals that further 
action on the claims remaining on appeal is warranted.  

In regard to the claim for service connection for numbness 
of the hands, the Board notes that service connection may be 
established for a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from 
undiagnosed illness that became manifest either during 
active service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2011, and which by history, 
physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  38 U.S.C.A. 
§ 1117 (West 2002); 38 C.F.R. § 3.317(a)(1) (2009).  There 
is no requirement that there be competent evidence of a 
nexus between the claimed illness and service.  Gutierrez v. 
Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons 
are competent to report objective signs of illness.  Id.  

A medically unexplained chronic multi symptom illness is one 
defined by a cluster of signs or symptoms, and specifically 
includes chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome, as well as any other illness that 
the Secretary determines meets the criteria for a medically 
unexplained chronic multi symptom illness.  38 C.F.R. 
§ 3.317(a)(2)(ii).  There are currently no diagnosed 
illnesses that have been determined by the Secretary to 
warrant a presumption of service connection under 38 C.F.R. 
§ 3.317(a)(2)(ii)(C).  

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-
medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms 
that may be manifestations of undiagnosed illness include, 
but are not limited to, the following:  (1) fatigue; (2) 
signs or symptoms involving skin; (3) headache; (4) muscle 
pain; (5) joint pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
and (13) menstrual disorders.  38 C.F.R. § 3.317(b).  

Pursuant to 38 U.S.C.A. § 5103A(d) (West 2002), VA will 
provide a medical examination or obtain a medical opinion if 
the record, including lay or medical evidence, contains 
competent evidence of a disability that may be associated 
with an event, injury, or disease that occurred in service, 
but the record does not contain sufficient medical evidence 
to decide the claim.  See also 38 C.F.R. § 3.159(c)(4) 
(2009).

Service treatment records reflect reports of numbness in the 
hands on post-deployment health assessments dated in 
September 2005, December 2005, and April 2006.  The Veteran 
was afforded a VA examination to evaluate his claimed hand 
numbness in March 2007.  The diagnosis was numbness of the 
right and left hand.  In April 2007, the RO requested an 
addendum to the VA examination report, noting that the March 
2007 VA examination report included no objective testing 
confirming numbness in the hands, or describing the extent 
of the numbness.  The physician was asked to examine the 
Veteran, review the claims file, and describe the current 
extent of any diagnosed disability.  The physician was asked 
to opine as to whether the current diagnosis was due to a 
disease or injury in service.  

In an April 2007 addendum, the physician indicated that the 
extent of the numbness was clinical, since there was no 
decreased sensitivity on examination.  She opined that the 
diagnosis was not due to disease, and the Veteran could not 
give a history of injury while in service.  

In light of the finding of numbness in the hands on VA 
examination, the fact that the physician opined that such 
numbness was not due to disease, and the Veteran's service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, the Board finds that a VA examination is 
warranted so that an objective medical professional can 
review the claims file and clarify whether the symptoms of 
numbness can be attributed to a known diagnosis, or whether 
these symptoms are due to an undiagnosed illness.  
38 U.S.C.A. § 5103A; see Roberts v. Derwinski, 2 Vet. App. 
387 (1992) (holding that the veteran is entitled to a 
thorough examination which takes into account all relevant 
background information, including prior medical evidence).  

In addition, while the March 2007 VCAA notice letter advised 
the Veteran of the information and evidence necessary to 
substantiate his claim for service connection for numbness 
in the hands, on a direct basis, this letter did not inform 
him of the information and evidence necessary to 
substantiate a claim for service connection for numbness in 
the hands, to include as due to undiagnosed illness.  The 
Board finds that such a claim has been raised by the record 
and, accordingly, on remand, the AMC/RO should furnish the 
Veteran with VCAA notice regarding his claim for service 
connection for numbness in the hands, to include as due to 
undiagnosed illness.  

Regarding the claim for a higher initial rating for 
degenerative joint disease of the right knee, the Veteran 
last underwent VA examinations to evaluate his right knee in 
March 2007.  On examination, he denied any periods of 
dislocation or subluxation and reported that he took no 
medications.  Flexion was to 90 degrees and extension was 
full.  The examiner commented that there did not appear to 
be painful motion.  

In his November 2007 notice of disagreement, the Veteran 
stated that his right knee was unstable.  He underwent right 
anterior cruciate ligament repair and extensive synovectomy 
in March 2008.  During private treatment in April 2008, both 
flexion and extension of the right knee were full; however, 
discomfort was noted on extension and notable discomfort was 
noted on flexion.  An August 2008 record of follow-up 
treatment indicates that the Veteran had recurrent, 
significant knee effusions with exercise.  A September 2008 
letter from a private rheumatologist, Dr. O.S.K. reflects 
that, on examination, the Veteran had a moderate right knee 
joint effusion with a moderate popliteal cyst.  He 
complained of pain and stiffness with decreased range of 
motion.  Dr. O.S.K. stated that the Veteran required 
treatment including non-steroidal anti-inflammatory 
medications, physical therapy, and periodic reevaluation.  
The Board finds that the foregoing evidence reflects a 
worsening of degenerative joint disease of the right knee 
since the March 2007 VA examinations.  

Accordingly, to ensure that the record reflects the current 
severity of the service-connected right knee disability, the 
Board finds that a more contemporaneous examination, 
responsive to the pertinent rating criteria, is needed to 
properly evaluate this disability.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  See also Green v. Derwinski, 1 Vet. App. 
121, 124 (1991) (VA has a duty to provide the veteran with a 
thorough and contemporaneous medical examination) and 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an 
examination too remote for rating purposes cannot be 
considered contemporaneous).   

In addition, while Dr. O.S.K. submitted a letter summarizing 
his findings on rheumatologic consultation in September 
2008, the actual record of that consultation has not been 
associated with the claims file.  VA has a duty to obtain 
relevant records of treatment reported by private 
physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).  On 
remand, the AMC/RO should attempt to obtain any outstanding 
records of treatment regarding the right knee from this 
physician.  

As a final matter, the Board notes that, to designate a 
recognized organization as his or her representative, a 
claimant must execute a VA Form 21-22, Appointment of 
Veterans Service Organization as Claimant's Representative.  
38 C.F.R. § 14.631 (2009).  While the County of Rockland 
Veterans Service Agency has submitted statements on behalf 
of the Veteran, no VA Form 21-22 is included in the record 
currently before the Board.  Hence, on remand, the AMC/RO 
should clarify with the Veteran his intentions as to 
representation with regard to the matters remaining on 
appeal, and associate appropriate documentation with the 
claims file.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should clarify, in 
writing, the Veteran's intentions 
regarding his representation in this 
appeal, and appropriate documentation 
concerning such representation should be 
associated with the record.

2.  The AMC/RO is to provide the Veteran 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
advises him of the information and 
evidence necessary to substantiate a 
claim for service connection for 
numbness in the hands, to include as due 
to undiagnosed illness.  

3.  The AMC/RO should contact the Veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA, 
who treated him for numbness in the hands 
and his right knee disability.  Of 
particular interest are records from Dr. 
O.S.K.  After the Veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
inserted in the file.  The Veteran should 
be notified of unsuccessful efforts in 
this regard, in order to allow the 
Veteran the opportunity to obtain and 
submit those records for VA review. 

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the 
Veteran should be afforded a VA 
examination to determine the etiology of 
any numbness in the hands.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, 
the claims folder must be made available 
to the physician for review of the case. 
A notation to the effect that this 
record review took place should be 
included in the report of the physician.

The examiner should provide a diagnosis 
for any complaints in numbness of the 
hands and provide an opinion as to 
whether it is at least as likely as not 
(50 percent or greater probability) that 
such disorder is etiologically related 
to service.  

If the complaints of numbness cannot be 
attributed to any known clinical 
diagnosis, the examiner should indicate 
whether any numbness represents an 
objective indication of chronic 
disability resulting from an undiagnosed 
illness related to the Veteran's Persian 
Gulf War service, or a medically 
unexplained chronic multisymptom 
illness, which is defined by a cluster 
of signs or symptoms.  The examiner 
should describe the severity of such 
symptomatology.  

5.  The Veteran should be scheduled for 
a VA joints examination, to evaluate the 
right knee disability, at a VA medical 
facility.  All indicated tests and 
studies are to be performed, and a 
comprehensive history is to be obtained.  
Prior to the examination, the claims 
folder and a copy of this remand must be 
made available to the physician for 
review of the case.  A notation to the 
effect that this record review took 
place should be included in the report 
of the physician.  The examiner should 
set forth all examination findings, 
along with a complete rationale for any 
conclusions reached.  

The Joints examination must be conducted 
following the protocol in VA's 
Disability Examination Worksheet Joints 
(Shoulder, Elbow, Wrist, Hip, Knee, and 
Ankle) Examination (revised on December 
9, 2009).  The examination must respond 
to the instructions contained therein.  

6.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have 
adverse effects on his claim.

7.  After ensuring that the development 
is complete, re-adjudicate the claims, 
to include consideration of 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317 in regard 
to the claim for service connection for 
numbness in the hands.  If any claim is 
not fully granted, issue a supplemental 
statement of the case before returning 
the claims to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence 
and argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board 
of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


